Case: 17-30525       Document: 00514262566         Page: 1     Date Filed: 12/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                             United States Court of Appeals

                                     No. 17-30525
                                                                                      Fifth Circuit

                                                                                    FILED
                                   Summary Calendar                         December 6, 2017
                                                                               Lyle W. Cayce
JENNIFER R. MARKS,                                                                  Clerk


                     Plaintiff

v.

AMORE NECK, Corporal, ET AL,

                     Defendants

CHADWICK W. COLLINGS,

                     Appellant



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-5454


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       This appeal asks us to decide whether the district court abused its
discretion in sanctioning counsel for one of the parties, pursuant to
operation of a local rule, for not timely informing it the parties had reached
a compromise of the underlying case when, on the date the sanctions were


       *Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
    Case: 17-30525   Document: 00514262566     Page: 2   Date Filed: 12/06/2017



                                No. 17-30525
entered, the compromise had not been confirmed and the agreement had not
been finalized. For the following reasons, we find the district court abused
its discretion in so ordering and reverse and vacate the sanctions order.
     Local Rule 16.4 of the Eastern District of Louisiana requires counsel
to inform the court “[w]henever a case is settled.” Id. (alteration added).
Appellant, Chadwick W. Collings, was counsel for the defendants in the
underlying case, and trial was scheduled to commence May 22, 2017. In the
final weeks before trial, counsel attempted to negotiate a settlement, and
starting May 12, 2017, counsel began exchanging phone calls and
communications in an effort to resolve the case. A tentative agreement was
reached May 13, 2017, with the parties agreeing to touch base the following
week to “discuss final release documents and confidentiality wording.”
     Counsel for defendants prepared a draft settlement agreement and
joint motion to dismiss, and provided them to counsel for plaintiffs on
May 18, 2017.    Plaintiff’s counsel agreed to review and advise on the
documents.    Counsel for defendants sent two emails on May 19, 2017
requesting counsel for the plaintiffs provide authorization to file the joint
motion to dismiss. Counsel for the plaintiffs responded on May 22, 2017,
confirming approval of the settlement documents.
     Earlier, on May 19, 2017, plaintiff’s counsel’s assistant verbally and
erroneously informed the district court the case had settled on May 13, 2017.
The district court issued an order setting a show cause hearing for May 22,
2017, directing counsel for the parties to show cause why they should not be
sanctioned for failing to inform the court the case, set for jury trial on
Monday, May 22, had settled on Saturday, May 13. The district court held
the hearing and sanctioned counsel for the parties $1,000 each, based on
violation of Local Rule 16.4. The court stated it was not required to find the
attorneys acted in bad faith, since it was entering the sanctions based on a

                                      2
    Case: 17-30525    Document: 00514262566     Page: 3   Date Filed: 12/06/2017



                                 No. 17-30525
violation of a local rule which did not require such a finding.
      Appellant Collings filed a motion to alter or amend the judgment
under Federal Rule of Civil Procedure 59(a), or alternatively motion for
relief from judgment or order pursuant to Rule 60(b). The district court
denied the motions, and this appeal followed. This court has jurisdiction
over this appeal under 28 U.S.C. § 1291.
      The court reviews a sanctions order for abuse of discretion. See United
States v. Brown, 72 F.3d 25, 28 (5th Cir. 1995). A court abuses its discretion
if a sanctions order is based on an “erroneous assessment of the evidence.”
Id. Here, it is plain the district court abused its discretion, as the sanctions
order was based on a misapprehension of the evidence.
                                  *    *    *
      Based on the foregoing, the sanctions order is REVERSED and
VACATED.




                                       3